Exhibit 10.82
December 4, 2008
THE TALBOTS, INC.
CHANGE IN CONTROL AGREEMENT
Michael Scarpa
c/o The Talbots, Inc.
One Talbots Drive
Hingham, Massachusetts 02043
Dear Michael:
     This agreement (the “Agreement”) reflects our mutual understanding
regarding payments to be made to, and benefits to be received by, you in the
event your employment with The Talbots, Inc., a Delaware corporation (including
its subsidiaries, the “Company”), is terminated by the Company within twelve
(12) months following a Change in Control. This Agreement shall become effective
on your employment commencement date. The capitalized termed used in this
Agreement that are not otherwise defined herein shall have the meanings given to
such terms in Appendix A hereto, incorporated herein by this reference and
hereby made a part hereof.
     1. Termination after Change In Control. In the event that the Company
terminates your employment Without Cause within twelve (12) months after the
occurrence of a Change in Control, then the following shall occur:

  (a)   The Company shall pay to you on the effective date of such termination:
(i) salary for services rendered up to and including the date of termination,
(ii) any and all compensation to which you may be entitled as of the date of
termination pursuant to The Talbots, Inc. 2003 Executive Stock Based Incentive
Plan (the “Plan”) or any other compensation or benefit plan to the extent
permitted by such plans, and (iii) reimbursement for outstanding ordinary and
reasonable expenses incurred by you in connection with the performance of your
duties for the Company up to and including the date on which your employment is
terminated;     (b)   The Company shall pay to you, within thirty (30) days
after the effective date of such termination, an amount of severance pay equal
to one times the sum of:

  (i)   your annual base salary at the rate in effect on the date of such
termination, and

 



--------------------------------------------------------------------------------



 



  (ii)   your “target” annual cash incentive bonus as then established for you
and determined in accordance with the applicable annual cash incentive bonus
arrangement in place from time to time (provided that the target annual cash
incentive bonus shall be no less than 100% of your annual base salary).

          You shall continue to participate, on the same terms and conditions,
in any benefit programs of the Company in which you participated immediately
prior to such termination (including, without limitation, as applicable, any
disability insurance benefit program, any medical insurance program, and dental
insurance program, and any life insurance program) from time of such termination
until the earlier of: (i) the end of the one (1) year period beginning from the
effective date of the termination of your employment, or (ii) such time as you
are eligible to be covered by a comparable program of a subsequent employer. You
hereby agree to notify the Company promptly if and when you begin employment
with another employer and if and when you become eligible to participate in any
pension or other benefit plans, programs or arrangements of another employer.
     2. Assignment. None of the parties hereto shall, without the consent of the
other, assign or transfer this Agreement or any rights or obligations hereunder.
This Agreement and all of the provisions hereof shall be binding upon, and inure
to the benefit of, the parties hereto, and their successors (including
successors by merger, consolidation or similar transactions), permitted assigns,
executors, administrators, personal representatives, heirs and distributees.
     3. Miscellaneous.
     (a) Entire Agreement. This Agreement contains the entire understanding
between and among the parties hereto with respect to the subject matter hereof
and supersedes any prior or contemporaneous understandings and agreements,
written or oral, between us respecting such subject matter; provided, however,
that this Agreement shall not be construed to impair or otherwise adversely
affect the grant of any Award (as such term is defined in the Plan) made to you
under the Plan or the related grant agreements, the Severance Agreement, and the
Offer Letter, between the Company and you and all of which remain in full force
and effect. For as long as this Agreement is in effect, to the degree there is
any conflict between the severance payments and benefit provisions to which you
are then entitled under this Agreement and those of any other written agreement
which continues to be in effect between the Company and you, such conflict shall
be resolved by the Company in good faith by affording you the more favorable
severance payments and benefits contained in any such agreement. Notwithstanding
the foregoing, nothing herein relieves you from the obligation to comply with
the restrictive covenants of all such agreements or from the consequences of
noncompliance therewith regardless under which agreement the severance payments
and severance benefits may be deemed to have been made. Furthermore, for
purposes of clarification only, if you receive severance pay and benefits under
one agreement, you shall not be entitled to severance pay or benefits under any
other agreement, plan or arrangement.

2



--------------------------------------------------------------------------------



 



     (b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts applicable to
contracts made and to be wholly performed in that state.
If this letter sets forth our agreement on the subject matter hereof, kindly
sign, date and return to The Talbots, Inc. the enclosed copy of this letter
which will then constitute our binding agreement on the subject.

            Sincerely,

THE TALBOTS, INC.
      By:   /s/ Trudy F. Sullivan         Trudy F. Sullivan        President and
Chief Executive Officer     

          Executive:
      /s/ Michael Scarpa       Name:   Michael Scarpa      Date:    December 4,
2008     

3



--------------------------------------------------------------------------------



 



         

Appendix A
     Definitions. As used in the Change in Control Agreement.

  (a)   “Change in Control” shall mean (i) the acquisition (including as a
result of a merger) by any “person” (as such term is used in Sections 3(a)(9),
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or persons “acting in concert” (which for purposes of this
Agreement shall include two (2) or more persons voting together on a consistent
basis pursuant to an agreement or understanding between them to act in concert
and/or as a “group” within the meaning of Sections 13(d)(3) and 14(d)(2) of the
Exchange Act), other than the Company or any of its subsidiaries, and other than
AEON (U.S.A.), Inc. or any of its subsidiaries or “affiliates” (as such term is
defined in Rule 12b-2 under the Exchange Act) (collectively, an “Acquiring
Person”), of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 25 percent of the combined voting power of the then outstanding
securities of the Company entitled to then vote generally in the election of
directors of the Company, and no other stockholder is the beneficial owner
(within the meaning of Rule 13d-3 under the Exchange Act), directly or
indirectly, of a percentage of such securities higher than that held by the
Acquiring Person; or (ii) individuals, who, as of the effective date of this
Agreement (the “Effective Date”), constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided
that any individual becoming a director subsequent to the Effective Date, whose
election or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding as a member of the Incumbent Board, any such
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Company (as such terms are used in Rule 14a-11 of Regulation 14A under the
Exchange Act) and further excluding any individual who is an “affiliate”,
“associate” (as such terms are defined in Rule 12b-2 under the Exchange Act) or
designee of an Acquiring Person having or proposing to acquire beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than 10 percent of
the combined voting power of the then outstanding securities of the Company
entitled to then vote generally in the election of directors of the Company.    
(b)   “Without Cause” shall mean termination (I) by Talbots of your employment
as a result of an event or condition other than (i) your death, (ii) your
inability substantially to perform your employment duties as a result of
physical or mental illness or injury for a continuous periods of at least six
months (any dispute as to your incapacities shall be resolved by an independent
physician, reasonably acceptable to you or your legal representative and the
Company’s Board of Directors, whose determination shall be final and binding
upon you and the Company), (iii) any

4



--------------------------------------------------------------------------------



 



      material breach by you of this Agreement or any other agreement to which
you and the Company are both parties (which is not cured within 30 days
following written notice from the Company), (iv) any act or omission to act by
you which may have a material and adverse effect on the Company’s business or on
your ability to perform services for the Company, including, without limitation,
the commission of any crime involving moral turpitude or any felony, or (v) any
material misconduct or material neglect of duties by you in connection with the
business or affairs of the Company, or (II) termination of employment with the
Company by you for Good Reason (which term “Good Reason” is defined in your
Severance Agreement with the Company dated December 4, 2008).

5